      Case 1:18-cv-00068 Document 398 Filed on 06/14/19 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                         §
                                                §
              Plaintiffs,                       §
                                                §
       v.                                       §   Case No. 1:18-CV-68
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
              Defendants,                       §
                                                §
and                                             §
                                                §
KARLA PEREZ, et al.,                            §
                                                §
              Defendant-Intervenors,            §
and                                             §
                                                §
STATE OF NEW JERSEY                             §
                                                §
              Defendant-Intervenor.             §


   DEFENDANT-INTERVENORS’ UNOPPOSED MOTION FOR LEAVE TO
 EXCEED PAGE LIMITS ON THEIR BRIEF IN OPPOSITION TO MOTION FOR
                     SUMMARY JUDGMENT

       Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully request

that the Court grant permission to exceed the 20-page limit by 25 pages in their Brief in

Opposition to Plaintiff’s Motion for Summary Judgment. Defendant-Intervenors request these

additional pages in order to present their arguments to the Court regarding the complex and

significant issues presented in Plaintiffs’ motion. Defendant-Intervenors seek this extension for

good cause and in the interests of justice, not for delay, and no party will be prejudiced if the

extension is granted. Plaintiffs made a request to exceed the 20-page limit by 26 pages for their

brief in support of their motion for summary judgment, see Dkt. 355, which Defendant-
     Case 1:18-cv-00068 Document 398 Filed on 06/14/19 in TXSD Page 2 of 4



Intervenors did not oppose. Plaintiffs noted this motion “raises complex issues in a case of

national importance” and that the extra pages were needed to “adequately present these issues.”

Id. The Court granted this request. See Dkt. 361.

       The Plaintiffs, Defendants, and the State of New Jersey as Defendant-Intervenor do not

oppose Defendant-Intervenors’ request.

                                         CONCLUSION

       For the foregoing reasons, Defendant-Intervenors respectfully request that the Court grant

Defendant-Intervenors’ Unopposed Motion for Leave to Exceed Page Limits.

Dated: June 14, 2019                                Respectfully Submitted,

                                                    MEXICAN AMERICAN LEGAL
                                                    DEFENSE AND EDUCATIONAL FUND
                                                    By: /s/ Nina Perales
                                                    Nina Perales (Tex. Bar No. 24005046);
                                                    (SD of Tex. Bar No. 21127)
                                                    Attorney-in-Charge
                                                    Alejandra Ávila (Tex. Bar No. 24089252)
                                                    (SD of Tex. Bar No. 2677912)
                                                    Ernest I. Herrera (Tex. Bar No. 24094718);
                                                    (SD of Tex. Bar No. 2462211)
                                                    110 Broadway, Suite 300
                                                    San Antonio, Texas 78205
                                                    Phone: (210) 224-5476
                                                    Facsimile: (210) 224-5382
                                                    Email: nperales@maldef.org

                                                    Denise Hulett
                                                    Mexican American Legal Defense and
                                                    Educational Fund
                                                    1512 14th Street
                                                    Sacramento, CA 95814
                                                    Phone: (916) 444-3031
                                                    Email: dhulett@maldef.org
                                                    (Admitted pro hac vice)

                                                    ROPES & GRAY LLP
                                                    Douglas H. Hallward-Driemeier
                                                    2099 Pennsylvania Ave NW
                                                    Washington, DC 20006-6807
Case 1:18-cv-00068 Document 398 Filed on 06/14/19 in TXSD Page 3 of 4



                                     (202) 508-4600
                                     (202) 508-4776 (direct dial)
                                     Douglas.Hallward-
                                     Driemeier@ropesgray.com
                                     (Admitted pro hac vice)

                                     GARCÍA & GARCÍA,
                                     ATTORNEYS AT LAW P.L.L.C.
                                     Carlos Moctezuma García
                                     (Tex. Bar No. 24065265)
                                     (SD of Tex. Bar No. 1081768)
                                     P.O. Box 4545
                                     McAllen, TX 78502
                                     Phone: (956) 630-3889
                                     Facsimile: (956) 630-3899
                                     Email: cgarcia@garciagarcialaw.com

                                     Attorneys for Defendant-Intervenors
     Case 1:18-cv-00068 Document 398 Filed on 06/14/19 in TXSD Page 4 of 4



                            CERTIFICATE OF CONFERENCE

        I certify that on June 12, 2019, I emailed counsel for all parties regarding the relief
requested in this motion. Counsel for Plaintiffs, Defendants, and the State of New Jersey each
indicated that they do not oppose this motion.


                                           /s/ Alejandra Ávila
                                           Alejandra Ávila


                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on June 14, 2019, I electronically filed the
 above and foregoing document using the CM/ECF system, which automatically sends notice
 and a copy of the filing to all counsel of record.

                                           /s/ Alejandra Ávila
                                           Alejandra Ávila
